Exhibit 10.1

 

JEFFERIES FINANCE LLC
520 Madison Avenue
New York, New York 10022

PNC BANK, NATIONAL ASSOCIATION
PNC CAPITAL MARKETS LLC

4720 Piedmont Row Drive, Suite 200
Charlotte, North Carolina 28210

 


CONFIDENTIAL

October 30, 2013

COMMITMENT LETTER

Internap Network Services Corporation
One Ravinia Drive, Suite 1300

Atlanta, Georgia 30346

 

Attention: J. Eric Cooney, President and Chief Executive Officer

 

Re:       Acquisition of Groupe iWeb Inc.

Ladies and Gentlemen:

 

You have advised Jefferies Finance LLC (“Jefferies Finance”), PNC Bank, National
Association (“PNC”) and PNC Capital Markets LLC (“PNC Capital Markets” and,
collectively with PNC and Jefferies Finance, the “Commitment Parties”, “we” or
“us”) that Internap Network Services Corporation, a Delaware corporation (the
“Acquiror” or “you”), intends to acquire (through a wholly-owned subsidiary)
(the “Acquisition”) all of the issued and outstanding capital stock of Groupe
iWeb Inc. (also known as iWeb Group Inc.), a corporation organized under the
laws of Quebec (the “Target” and, together with its subsidiaries, the “Acquired
Business”), from its existing equity holders (collectively, the “Seller”) and to
refinance (together with any applicable prepayment premium or fee, with the
commitments thereunder being terminated, and all guarantees and security in
respect thereof being released) all of the existing funded indebtedness (the
“Existing Debt”) of the Acquiror and its subsidiaries and the Acquired Business
(the “Refinancing”). Capitalized terms used but not defined herein and defined
in any exhibit hereto have the meanings assigned to them in such exhibit.

You have advised us that the total purchase price for the Acquisition (including
fees, commissions and expenses and the Refinancing) (the “Purchase Price”) will
be financed from the proceeds of a $300.0 million senior secured first lien term
loan facility having the terms set forth in Exhibit A hereto (the “Term Loan
Facility”). You also requested a $50.0 million senior secured first lien
revolving credit facility having the terms set forth in Exhibit A hereto (the
“Revolving Credit Facility” and, together with the Term Loan Facility, the
“Facilities”).

The transactions described in the foregoing paragraph are referred to as the
“Debt Financing” and, together with the Acquisition and the Refinancing and the
payment of all related fees, commissions and expenses are collectively referred
to as the “Transactions.” You and your subsidiaries (including the Target and
its subsidiaries) are referred to herein as the “Company.” As used in this
Commitment Letter

 

 



and the other Debt Financing Letters (as defined below), the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”

1.          The Commitments.

In connection with the foregoing, (x) Jefferies Finance is pleased to inform you
that it hereby commits directly or through one or more of its affiliates, to
provide 60% of the Term Loan Facility and 50% of the Revolving Credit Facility
and (y) PNC is pleased to inform you that it hereby commits directly or through
one or more of its affiliates, to provide 40% of the Term Loan Facility and 50%
of the Revolving Credit Facility. The commitments of Jefferies Finance and PNC
are several and not joint.

The commitments described in this Section 1 are collectively referred to herein
as the “Commitments.” Each applicable Commitment Party’s obligation to the
Borrower to fund the Facilities on the Closing Date is subject only to the
specified closing conditions set forth in this letter (including the exhibits,
schedules and annexes hereto, collectively, this “Commitment Letter”) among you
and each of us. Notwithstanding anything to the contrary in this Commitment
Letter or the fee letter dated as of the date hereof (the “Fee Letter” and,
together with this Commitment Letter, the “Debt Financing Letters”), among you
and each of us, except as otherwise set forth in Exhibit A and Exhibit B hereto,
the terms of this Commitment Letter are intended as an outline of certain of the
material provisions of the Facilities, but do not include all of the terms,
covenants, representations, warranties, default clauses and other provisions
that will be contained in the definitive documents relating to the Debt
Financing, which shall be prepared by our counsel (collectively, the “Definitive
Debt Documents”); provided that there shall be no closing condition to the
Facilities contained in the Definitive Debt Documents that is not specifically
set forth in Section 3 hereof or on Exhibit B to this Commitment Letter, and the
only closing conditions to the Facilities shall be those specifically set forth
in Section 3 hereof and on Exhibit B hereto. No party hereto has been authorized
by us to make any oral or written statements or representations that are
inconsistent with the Debt Financing Letters.

2.          Titles and Roles. As consideration for the Commitments, you hereby
retain and will cause your affiliates to retain (i) Jefferies Finance and PNC
Capital Markets or their respective designees approved by you to act as joint
lead arrangers and joint bookrunners in connection with the Facilities (in such
capacities, each an “Arranger” and, together the “Arrangers”), (ii) Jefferies
Finance or its designees approved by you to act as sole administrative agent and
sole collateral agent in connection with the Facilities and (iii) PNC Bank or
its designees approved by you to act as syndication agent in connection with the
Facilities. It is further agreed that Jefferies Finance will have “left side”
designation and shall appear on the top left of any offering or marketing
materials in respect of the Facilities and shall hold the leading role and
responsibilities associated with such designation, including maintaining sole
“physical books” and syndication rights in respect of the Facilities and PNC
Capital Markets will have “right side” designation and shall appear on the top
right of any offering or marketing materials in respect of the Facilities. You
further agree that  no other titles shall be awarded and no compensation (other
than that expressly contemplated by the Debt Financing Letters) shall be paid in
connection with the Facilities, unless mutually agreed by you and each of us.

3.          Conditions Precedent. The closing of the Facilities and the making
of the initial loans and other extensions of credit under the Facilities on the
Closing Date are conditioned solely upon satisfaction or waiver by us of each of
the following conditions: (i) since the date of the Purchase Agreement, no
Material Adverse Effect (as defined below) shall have occurred, (ii) since
August 31, 2013 there shall not have occurred a Material Adverse Effect and
(iii) the Specified Purchase Agreement Representations (as defined below) shall
be true and correct in all material respects (provided, that any representation
and warranty that is qualified as to “materiality,” “material adverse effect” or
similar

 

 



language shall be true and correct in all respects (after giving effect to any
such qualification therein)) and (iii) the other conditions expressly set forth
in Exhibit B to this Commitment Letter.

For purposes hereof, “Material Adverse Effect” means any result, occurrence,
fact, change, event or effect that has or could reasonably be expected to have a
materially adverse effect on the business, assets, liabilities, capitalization,
condition (financial or other) or results of operations of the Company and the
Acquired Business, taken as a whole, except (i) relating to general political,
economic or financial conditions or the securities markets in North America or
to any natural disaster or epidemic or any acts of terrorism, sabotage, military
action or war (whether or not declared) or any escalation or worsening thereof;
(ii) relating to conditions generally affecting the industry in which the
Company or the Acquired Business operate or the markets for any of the Company’s
or the Acquired Business’s products or services, (iii) relating to any failure
by the Company or the Acquired Business to meet any forecasts, projections or
earnings guidance or expectations provided or released by the Company or the
Acquired Business, (iv) relating to changes in IFRS or GAAP, (v) resulting from
(a) the announcement or pendency of the transactions contemplated by the
Transaction Documents or other communication by the Acquiror or any of its
Affiliates of its plans or other intentions with respect to the business of the
Acquired Business, or (b) compliance with the terms of the Purchase Agreement;
and (vi) relating to changes, after the date hereof, in applicable Laws or the
interpretation thereof, except, in the case of clauses (i), (ii), (iv), and
(vi), to the extent specifically related to or disproportionately impacting the
Company or the Acquired Business. Defined terms used in this paragraph without
definition shall have the meanings ascribed thereto in the Purchase Agreement.

Notwithstanding anything in the Debt Financing Letters, the Definitive Debt
Documents or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (i) the only representations and
warranties relating to the Acquired Business the accuracy of which shall be a
condition to the availability of the Facilities and the making of the initial
loans and other extensions of credit on the Closing Date shall be (A) such of
the representations and warranties with respect to the Acquired Business in the
Purchase Agreement as are material to the interests of the Lenders or the
Arrangers, but only to the extent that you have (or your applicable affiliate
has) the right to terminate your (or its) obligations under the Purchase
Agreement or decline to consummate the Acquisition as a result of a breach of
such representations and warranties (as determined without giving effect to any
waiver, amendment or other modification thereto) (collectively, the “Specified
Purchase Agreement Representations”), (B) the Specified Representations (as
defined below) and (C) paragraph 9 of Exhibit B to this Commitment Letter and
(ii) the terms of the Definitive Debt Documents shall be in a form such that
they do not impair availability of the Facilities and the making of the initial
loans and other extensions of credit on the Closing Date if the conditions
expressly set forth in this Section 3 of the Commitment Letter and the other
conditions expressly set forth in Exhibit B to this Commitment Letter are
satisfied or waived by us (it being understood that, to the extent any
Collateral (other than to the extent that a lien on such Collateral may be
perfected (x) by the filing of a financing statement under the Uniform
Commercial Code, the Personal Property Security Act or the Civil Code of Quebec,
(y) by the delivery of stock certificates of the Borrower and its domestic
subsidiaries and, upon the consummation of the Acquisition, the Borrower’s
Canadian subsidiaries which are required to be delivered under Exhibit A to this
Commitment Letter or (z) by the filing of a security agreement on the applicable
form with the United States Patent and Trademark Office or the United States
Copyright Office) is not or cannot be perfected on the Closing Date after your
use of commercially reasonable efforts to do so, the perfection of a security
interest in such Collateral shall not constitute a condition precedent to the
availability of the Facilities and the making of the initial loans and other
extensions of credit on the Closing Date, but shall be required to be perfected
within 60 days after the Closing Date (subject to extensions granted by the
Administrative Agent, in its sole discretion). For purposes hereof, “Specified
Representations” means the representations and warranties set forth in the
Definitive Debt Documents relating to corporate or other organizational
existence, organizational power and authority (as to execution, delivery and

 

 



performance of the applicable Definitive Debt Documents), the due authorization,
execution, delivery and enforceability of the applicable Definitive Debt
Documents, solvency of the Acquiror and its subsidiaries on a pro forma
consolidated basis on the Closing Date, no conflicts entering into and
performance of the Definitive Debt Documents with charter documents, material
laws or material agreements, Federal Reserve margin regulations, FCPA,
Corruption of Foreign Public Officials Act (Canada), the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada), the Investment Company
Act and, subject to permitted liens and the limitations set forth in the prior
sentence, the creation, validity, perfection and priority of security interests
in the Collateral. This paragraph shall be referred to herein as the “Certain
Funds Provision”.

4.          Syndication.

(a)          The Arrangers reserve the right, at any time after the date hereof
and prior to or after execution of the Definitive Debt Documents, to syndicate
all or part of their Commitments to banks, financial institutions and other
entities identified by Jefferies Finance in consultation with PNC Capital
Markets and you and, with respect to the Revolving Credit Facility only, subject
to your prior consent (such consent not to be unreasonably withheld, delayed or
conditioned) (collectively, with Jefferies Finance and PNC, the “Lenders”). The
Commitments of each applicable Commitment Party shall be reduced
dollar-for-dollar as and when corresponding commitments are received from any
Lenders; provided that, no such reduction shall relieve such Commitment Party of
its obligation to fund on the Closing Date the portion of its Commitments so
reduced to the extent any Lender fails, upon satisfaction or waiver of all
conditions to such Lender making its initial extensions of credit on the Closing
Date as set forth or referred to in Section 3 above, to fund its commitment on
the Closing Date; provided, further, that unless you agree in writing, we shall
retain exclusive control over the rights and obligations with respect to our
respective Commitments in respect of the Facilities, including all rights with
respect to consents, modifications, supplements and amendments, until the
Closing Date has occurred. Jefferies Finance will exclusively manage all aspects
of any such syndication in consultation with PNC Capital Markets and you,
including decisions as to the selection of prospective Lenders to be approached,
when they will be approached, when their commitments will be accepted, which
prospective Lenders will participate (subject to your rights under the first
sentence of this paragraph), the allocation of the commitments and naming rights
among the Lenders, and the amount and distribution of fees to Lenders. To assist
us in the syndication efforts, you agree to furnish, prepare and provide (and to
use your commercially reasonable efforts to cause the Acquired Business to
prepare and provide) to us all customary information with respect to the
Company, the Transactions and the other transactions contemplated hereby,
including such Projections (defined below) as any of us may reasonably request
in connection with the syndication of the Commitments; provided that, following
the consummation of the Acquisition, you shall cause the Acquired Business to
prepare and provide us with such information.

(b)          We intend to commence syndication efforts promptly upon your
execution of this Commitment Letter, and you agree to assist us until the date
that is the earlier of (i) 90 days after the Closing Date and (ii) the date on
which a Successful Syndication (as defined in the Fee Letter) is achieved but in
no event shall such date be earlier than the Closing Date (such earlier date
referred to in clause (i) and (ii), the “Syndication Date”). Such assistance
shall include:

(i)          your using commercially reasonable efforts to ensure that
syndication efforts benefit from your and the Acquired Business’ existing
relationships with financial institutions,

(ii)         your providing, if requested, direct contact between your senior
management, representatives and advisors, on the one hand, and the senior
management representatives and advisors of the proposed Lenders, on the other
hand (and (x) prior to the consummation of the Acquisition, your using
commercially reasonable efforts to cause, and (y) thereafter, your causing
direct

 

 



contact between senior management, representatives and advisors of the Acquired
Business on the one hand, and the proposed Lenders, on the other hand),

(iii)        your assistance (and (x) prior to the consummation of the
Acquisition, your using commercially reasonable efforts to cause, and (y)
thereafter, your causing the Acquired Business to assist) in the preparation of
a customary confidential information memoranda (the “Confidential Information
Memorandum”), and other marketing materials to be used in connection with the
syndication of our Commitments (together with the Confidential Information
Memorandum, the “Materials”) and including any versions of the Materials
required pursuant to paragraph (c) below,

(iv)        your providing to us of copies of any due diligence reports or
memoranda prepared at your direction or any of your affiliates by legal,
accounting, tax or other third party advisors in connection with the
Acquisition, subject to the delivery by us to you and to any such preparers of
customary non-disclosure agreements as shall be reasonably requested,

(v)         your causing us to receive for distribution to the prospective
Lenders, at least three business days prior to the Closing Date, a copy of the
credit agreement in respect of the Facilities in the form agreed to by the
Arrangers and the Borrower,

(vi)        your using commercially reasonable efforts to obtain prior to the
commencement of the Marketing Period a public corporate rating and a corporate
family rating (but no specific rating in either case) for the Borrower from each
of Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”),
respectively, and public facility ratings (but not a specific ratings) from each
of S&P and Moody’s for the Facilities, and

(vii)       your hosting with us (and to the extent any of us requests that
senior management or representatives of the Target attend, you shall use your
commercially reasonably efforts to cause them to attend) of meetings with
prospective Lenders during regular business hours at such times and in such
places as mutually agreed.

(c)          You agree, at Jefferies Finance’s request, to assist in the
preparation of a version of any Materials consisting exclusively of information
and documentation that is either (i) publicly available or would be publicly
available if Acquiror were a public reporting company or (ii) not material with
respect to the Company, its affiliates or any of its or their respective
securities for purposes of United States federal and state securities laws (such
information and Materials, “Public Information”). In addition, you agree that,
unless specifically labeled “Public – Contains Only Public Information,” all
Materials disseminated to potential Lenders in connection with the syndication
of the Facilities, whether through an Internet website, electronically, in
presentations, at meetings or otherwise, will contain Material Non-Public
Information. Any information and documentation that is not Public Information is
referred to herein as “Material Non-Public Information.” It is understood that
in connection with your assistance described above, authorization letters will
be included in any information package and presentation whereby you authorize
the distribution of such information to prospective Lenders, it being understood
that the authorization letter for Public Information shall contain a
representation by you to the Lenders that the Public Information does not
include any such Material Non-Public Information and each letter shall contain a
customary “10b-5” representation. You acknowledge and agree that the following
documents contain and shall contain solely Public Information (unless you notify
us promptly that any such document contains Material Non-Public Information):
(i) drafts and final term sheets and Definitive Debt Documents with respect to
the Facilities, (ii) administrative materials prepared by us for prospective
Lenders (including a lender meeting invitation, Lender allocations, if any, and
funding and closing memoranda), and (iii) term sheets and notification of
changes in the terms of the Facilities. If reasonably

 

 



requested by us, you shall identify Public Information by clearly and
conspicuously marking the same as “Public – Contains Only Public Information.”

(d)          You agree that all Materials and Information (as defined below)
(including draft and execution versions of the Definitive Debt Documents and
draft or final offering materials relating to contemporaneous securities
issuances by the Company) may, subject to the limitations in Section 9 of this
Commitment Letter, be disseminated for syndication purposes in accordance with
our standard syndication practices (including through hard copy and via one or
more internet sites (including an IntraLinks, SyndTrak or similar workspace),
e-mail or other electronic transmissions). Without limiting the foregoing, you
authorize, and will obtain contractual undertakings from the Acquired Business
to authorize, the use of your and its logos in connection with any such
dissemination. You further agree that, at its expense, either Arranger may place
advertisements in financial and other newspapers and periodicals or on a home
page or similar place for dissemination of information on the Internet or
worldwide web as such Arranger may choose, and circulate similar promotional
materials, after the closing of the Transactions in the form of a “tombstone” or
otherwise, containing information customarily included in such advertisements
and materials, including (i) the names of the Company and its affiliates (or any
of them), (ii) our and our affiliates’ titles and roles in connection with the
Transactions, and (iii) the amount, type and closing date of such Transactions.

5.          Information. You shall represent and warrant on the Closing Date
that (and, with respect to the Target and its subsidiaries, to the best of your
knowledge that):

(a)          all written information (excluding, for this purpose, all
immaterial information, but, in all events, including the Materials) and data
other than the Projections (as defined below), forward-looking information and
information of a general economic or industry-specific nature (including the
Materials, the “Information”) that has been or will be made available to us by
or on behalf of you or any of your representatives with respect to the Company
is or will be, when furnished, when taken as a whole, complete and correct in
all material respects,

(b)          none of the Information, when taken as a whole, shall, when
furnished or on the Closing Date and when taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not materially misleading, taken as a whole, in
light of the circumstances under which such statements are made, and

(c)          all projections and other forward-looking information that have
been or will be made available to any of us by or on behalf of you or any of
your or its respective representatives (collectively, the “Projections”) have
been or will be prepared in good faith based upon (i) accounting principles
consistent with the most recent historical audited financial statements of the
Acquired Business and (ii) assumptions that are believed by you to be reasonable
at the time made (it being understood that any such Projections are not to be
viewed as facts, are not a guarantee of financial performance and are subject to
uncertainties and contingencies, many of which are beyond your control, that no
assurance can be given that any particular Projections will be realized, that
actual results may differ and that such differences may be material).

You agree that, if at any time prior to the later of the Closing Date and the
Syndication Date, you become aware that any of the representations and
warranties in the preceding sentence would be incorrect (other than in any
immaterial respect) if the Information or Projections were then being furnished
and such representations and warranties were then being made, you shall, at such
time, supplement promptly such Information and/or Projections, as the case may
be, in order that such representations and warranties (and with respect to the
Target and its subsidiaries prior to the Closing Date, to the best of your
knowledge) will be correct in all material respects under those circumstances.

 

 



You shall be solely responsible for Information, including the contents of all
Materials. We (i) will be relying on Information and data provided by or on
behalf of you or the Acquired Business or any of your or its representatives or
otherwise available from generally recognized public sources, without having
independently verified the accuracy or completeness of the same, (ii) do not
assume responsibility for the accuracy or completeness of any such Information
and data and (iii) will not make an appraisal of your assets or liabilities or
the Acquired Business.

6.          Clear Market. You agree that, from the date hereof until the
Syndication Date, you will not, and you will use commercially reasonable efforts
not to permit the Acquired Business or any of your or its respective affiliates
to, directly or indirectly, (i) syndicate, place, sell or issue, (ii) attempt or
offer to syndicate, place, sell or issue, (iii) announce or authorize the
announcement of the syndication, placement, sale or issuance of, or (iv) engage
in discussions concerning the syndication, placement, offering, sale or issuance
of, any debt facility, or debt security of you, the Acquired Business or any of
your or its respective affiliates (other than the Debt Financing contemplated
hereby), including any renewals or refinancings of any existing debt facility,
without each Arranger’s prior written consent; provided, however, that the
foregoing shall not apply to (i) borrowings under existing credit facilities,
and (ii) other immaterial indebtedness not to exceed $5.0 million in the
aggregate incurred in the ordinary course of business.

7.          Fees and Expenses. As consideration for the Commitments and our
other undertakings hereunder, you hereby agree to pay or cause to be paid to us
the fees, expenses and other amounts set forth in the Debt Financing Letters.

8.          Indemnification and Waivers. You agree to indemnify and hold
harmless each of us, the Lenders and each of our and their respective affiliates
(including, without limitation, controlling persons) and each director, officer,
employee, advisor, agent, affiliate, successor, partner, representative and
assign of each of the foregoing (each an “Indemnified Person”) from and against
any and all actions, suits, investigation, inquiry, claims, actual losses,
damages, liabilities or proceedings of any kind or nature whatsoever (each a
“Claim”) which may be incurred by or asserted against or involve any such
Indemnified Person as a result of or arising out of or in any way related to or
resulting from the Debt Financing Letters, the Facilities, the use of proceeds
thereof, the Transactions or the other transactions contemplated hereby or
thereby (regardless of whether any such Indemnified Person is a party thereto
and regardless of whether such matter is initiated by a third party or
otherwise) (any of the foregoing, a “Proceeding”), and you agree to reimburse
the Indemnified Persons upon demand for any reasonable and documented legal or
other out-of-pocket expenses (but limited, in the case of legal fees and
expenses, to one firm for the Indemnified Persons taken as a whole (and, if
reasonably necessary, of one local counsel in any relevant jurisdiction and one
special regulatory counsel in respect of any relevant regulations, in each case,
for all such persons and, solely in the case of any conflict of interest, one
additional local counsel to all affected Indemnified Persons taken as a whole))
incurred in connection with investigating, defending, preparing to defend or
participating in any such Proceeding; provided, however, that such indemnity
agreement shall not, as to any Indemnified Person, apply to (i) disputes solely
between or among the Indemnified Persons or disputes solely between or among
Indemnified Persons and their respective affiliates, other than disputes arising
out of any act or omission on the part of you, your subsidiaries or the Acquired
Business, it being understood and agreed that the indemnification in this
Commitment Letter shall extend to disputes between or among the Arrangers, on
the one hand, and one or more Lenders, or one or more of their affiliates, on
the other hand, or (ii) any portion of any Claim of an Indemnified Person to the
extent such Claim is determined by a final judgment of a court of competent
jurisdiction to have resulted from (A) the gross negligence or willful
misconduct of such Indemnified Person or (B) the material breach of a material
obligation of such Indemnified Person under this Commitment Letter. In the case
of any Proceeding to which the indemnity in this paragraph applies, such
indemnity and reimbursement obligations shall be effective, whether or not such
Proceeding is brought by

 

 



you, the Target, any of your or their respective securityholders or creditors,
an Indemnified Person or any other person, or an Indemnified Person is otherwise
a party thereto and whether or not any aspect of the Debt Financing Letters, the
Facilities or any of the Transactions are consummated.

Notwithstanding any other provision of the Debt Financing Letters, (i) no
Indemnified Person shall be responsible or liable for damages arising from the
unauthorized use by others of information or other materials obtained through
internet, electronic, telecommunications or other information transmission and
(ii) no Indemnified Person shall be liable for any indirect, special, punitive
or consequential damages in connection with its activities related to the
Facilities.

You shall not settle or compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Claim in which any
indemnified person is or could be a party and as to which indemnification or
contribution could have been sought by such Indemnified Person hereunder whether
or not such indemnified person is a party to any Debt Financing Letter, unless
(i) such indemnified person and each other Indemnified Person from which such
Indemnified Person could have sought indemnification or contribution have given
their prior written consent, which may be given or withheld in their sole
discretion or (ii) the settlement, compromise, consent or termination (A)
includes an express unconditional release of all indemnified persons and their
respective affiliates from all losses, claims, damages and liabilities, directly
or indirectly, arising out of, relating to, resulting from or otherwise in
connection with such Claim and (B) does not include any statement as to or any
admission of fault, culpability, wrongdoing or a failure to act by or on behalf
of any Indemnified Person.

9.          Confidentiality. This Commitment Letter and the Fee Letter are each
delivered to you on the understanding that neither this Commitment Letter, the
Fee Letter, the existence of this Commitment Letter or the Fee Letter nor any of
their terms or substance will be disclosed, directly or indirectly, to any other
person or entity except (a) as required by applicable law or compulsory legal
process (in which case you agree to inform each of us promptly thereof and to
cooperate with each of us in securing a protective order in respect thereof to
the extent lawfully permitted to do so), (b) to you and your officers,
directors, employees, stockholders, attorneys, accountants and advisors on a
confidential basis and only in connection with the Transactions, (c) the Term
Sheets may be disclosed to rating agencies in connection with their review of
the Facilities or the Company, (d) the information contained in this Commitment
Letter (but not that contained in the Fee Letter) may be disclosed in any
Confidential Information Memorandum or in connection with the syndication of the
Facilities, (e) this Commitment Letter (but not the Fee Letter) may be disclosed
to the Acquired Business, the Seller and their respective officers, directors,
employees, attorneys, accountants and advisors, in each case on a confidential
basis and only in connection with the Transactions, (f) this Commitment Letter
and the information contained in this Commitment Letter (but not the Fee Letter)
may be disclosed (i) to the extent required by the applicable rules of any
national securities exchange, and/or (ii) to the extent required by applicable
federal securities laws, in connection with any Securities and Exchange
Commission filings relating to the Acquisition and (g) to the extent portions
thereof have been redacted in a manner reasonably agreed by us, you may disclose
the Fee Letter and each of the contents thereof to the Acquired Business, the
Seller and their respective officers, directors, employees, attorneys,
accountants and advisors, in each case on a confidential basis and only in
connection with the Transactions. You may also disclose, on a confidential
basis, the aggregate amount of fees payable under the Fee Letter as part of a
generic disclosure regarding sources and uses (but without disclosing any
specific fees set forth therein) in connection with the syndication of the
Facilities.

Each Commitment Party and its affiliates shall use all information received by
it and them from you, the Acquired Business or your or its respective affiliates
and representatives in connection with the Transactions solely for the purposes
of providing the services contemplated by this Commitment Letter and shall treat
confidentially all such information; provided, however, that nothing herein
shall prevent

 

 



any Commitment Party from disclosing any such information (a) to Moody’s and
S&P, (b) to any Lenders or participants or prospective Lenders or participants,
(c) in any legal, judicial, administrative proceeding or other compulsory
process or otherwise as required by applicable law, rule or regulations (in
which case we will promptly notify you, in advance, to the extent permitted by
law, rule or regulation), (d) upon the request or demand of any governmental or
regulatory authority having jurisdiction over any Commitment Party or any of its
affiliates or upon the good faith determination by counsel of any Commitment
Party that such information should be disclosed in light of ongoing oversight or
review by any governmental or regulatory authority having jurisdiction over such
Commitment Party or its affiliates (in which case such Commitment Party shall,
except with respect to any audit or examination conducted by accountants or any
governmental regulatory authority exercising examination or regulatory
authority, promptly notify you, in advance, to the extent lawfully permitted to
do so), (e) to the officers, directors, employees, legal counsel, independent
auditors, professionals and other experts or agents of us (collectively,
“Representatives”) on a reasonable “need-to-know” basis in connection with the
Transactions and who are informed of the confidential nature of such information
and are or have been advised of their obligation to keep information of this
type confidential, (f) to any of the Commitment Parties’ respective affiliates,
or Representatives of such affiliates (provided that any such affiliate or
Representative is advised of its obligation to retain such information as
confidential, and each Commitment Party shall be responsible for its affiliates’
and its affiliates’ Representatives’ compliance with this paragraph) solely in
connection with the Transactions, (g) to the extent any such information is or
becomes publicly available other than by reason of disclosure by any Commitment
Party, its affiliates or Representatives in breach of this Commitment Letter and
(h) to establish a “due diligence” defense, if applicable; provided that the
disclosure of any such information to any Lenders or prospective Lenders or
participants or prospective participants referred to above shall be made subject
to the acknowledgment and acceptance by such Lenders or prospective Lenders or
participant or prospective participant that such information is being
disseminated on a confidential basis (on substantially the terms set forth in
this paragraph or as is otherwise reasonably acceptable to you and us,
including, without limitation, as agreed in any confidential information
memorandum or other marketing materials) in accordance with our standard
syndication processes or customary market standards for dissemination of such
type of information. Our obligations under this paragraph shall automatically
terminate and be superseded by the confidentiality provisions in the Definitive
Debt Documents upon the execution and delivery thereof and in any event shall
terminate on the first anniversary of the date hereof.

Notwithstanding anything herein to the contrary, you and we (and any of your and
our respective employees, representatives or other agents) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by the Debt Financing Letters and all
materials of any kind (including opinions or other tax analyses) that are
provided to you or us relating to such tax treatment and tax structure, except
that (i) tax treatment and tax structure shall not include the identity of any
existing or future party (or any affiliate of such party) to any Debt Financing
Letter, and (ii) neither you nor we shall disclose any information relating to
such tax treatment and tax structure to the extent nondisclosure is reasonably
necessary in order to comply with applicable securities laws. For this purpose,
the tax treatment of the transactions contemplated by the Debt Financing Letters
is the purported or claimed U.S. federal income tax treatment of such
transactions and the tax structure of such transactions is any fact that may be
relevant to understanding the purported or claimed U.S. federal income tax
treatment of such transactions.

10.         Conflicts of Interest; Absence of Fiduciary Relationship. You
acknowledge and agree that:

(a)          each Commitment Party and/or its affiliates and subsidiaries (each
an “Arranger Group” and collectively the “Arranger Groups”), in its and their
respective capacities as principal or agent are involved in a wide range of
commercial banking and investment banking activities globally

 

 



(including investment advisory, asset management, research, securities issuance,
trading, and brokerage) from which conflicting interests or duties may arise
and, therefore, conflicts may arise between (i) its and their interests and
duties hereunder and (ii) the duties or interests or other duties or interests
of another member of such Commitment Party’s Arranger Group,

(b)          each Commitment Party and any other member of such Commitment
Party’s Arranger Group may, at any time, (i) provide services to any other
person, (ii) engage in any transaction (on its own account or otherwise) with
respect to you or any member of the same group as you or (iii) act in relation
to any matter for any other person whose interests may be adverse to such
Commitment Party or any member of its Arranger Group (a “Third Party”), and may
retain for such Commitment Party’s or any of its Arranger Group’s own benefit
any related remuneration or profit, notwithstanding that a conflict of interest
exists or may arise and/or any member of any such Arranger Group is in
possession or has come or comes into possession (whether before, during or after
the consummation of the transactions contemplated hereunder) of information
confidential to you; provided that, consistent with its policies to hold in
confidence the affairs of its customers, each Commitment Party will use its
customary policies and procedures, including independence policies and permanent
and ad hoc information barriers within such party directed at ensuring that the
individual directors, officers and employees involved in the Credit Facilities
are not influenced by any such conflicting interest or duty and that any
confidential information subject to the terms of Section 9 above received by a
Commitment Party from you hereunder is not disclosed or made available to any
other client.

(c)          information that is held elsewhere within any Commitment Party or
its Arranger Group, but of which none of the individual directors, officers,
employees or other individuals having primary responsibility for the
consummation of the transactions contemplated by this Commitment Letter actually
has knowledge (or can properly obtain knowledge without breach of internal
procedures), shall not for any purpose be taken into account in determining our
responsibilities to you hereunder,

(d)          no Commitment Party and no other member of its Arranger Group shall
have any duty to disclose to you, or utilize for your benefit, any non-public
information acquired in the course of providing services to any other person,
engaging in any transaction (on such Commitment Party’s or its Bank Group’s own
account or otherwise) or otherwise carrying on its or their business,

(e)          (i) no Commitment Party nor any of our affiliates has assumed any
advisory responsibility or any other obligation in favor of the Company or any
of its affiliates except the obligations expressly provided for under the Debt
Financing Letters and except as agreed between you and any Commitment Party in a
separate engagement letter, (ii) each Commitment Party and its affiliates, on
the one hand, and the Company and its affiliates, on the other hand, have an
arm’s-length business relationship that does not directly or indirectly give
rise to, nor does the Company or any of its affiliates rely on, any advisory,
fiduciary or agency relationship or any fiduciary or other implied duty on the
part of such Commitment Party or any of its affiliates and (iii) each Commitment
Party is (and is affiliated with) full service financial firms and as such may
effect from time to time transactions for its own account or the account of
customers, and hold long or short positions in debt, equity-linked or equity
securities or loans of companies that may be the subject of the transactions
contemplated by this Commitment Letter (and, in particular, each Arranger and
any other member of its Arranger Group may at any time hold debt or equity
securities for our or its own account in the Company). With respect to any
securities and/or financial instruments so held by any Commitment Party, any of
its affiliates or any of its respective customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of such rights, in its sole discretion. You hereby waive
and release, to the fullest extent permitted by law, any claims you have, or may
have, with respect to (i) any breach or alleged breach of fiduciary duty (and
agree that the Commitment Parties shall have no liability (whether direct or
indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary

 

 



duty claim on behalf of or in right of you, including your stockholders,
employees or creditors) or (ii) any conflict of interest arising from such
transactions, activities, investments or holdings, or arising from any
Commitment Party’s failure or the failure of any of its affiliates to bring such
transactions, activities, investments or holdings to your attention, and

(f)          none of us nor any of our affiliates is advising you as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.
You shall consult with your own advisors concerning such matters and shall be
responsible for making your own independent investigation and appraisal of the
transactions contemplated by the Debt Financing Letters, and none of us nor any
of our affiliates shall have responsibility or liability to you with respect
thereto. Any review by any of us, or on behalf of any of us, of the Company, the
Transactions, the other transactions contemplated by the Debt Financing Letters
or other matters relating to such transactions will be performed solely for our
benefit and shall not be on behalf of you or any of your affiliates.

11.         Choice of Law; Jurisdiction; Waivers. The Debt Financing Letters,
and any claim, controversy or dispute arising under or related to the Debt
Financing Letters (whether in contract or tort), shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to conflict of law principles (other than sections 5-1401 and 5-1402 of the New
York General Obligations Law); provided that the interpretation of a “Material
Adverse Effect” shall be governed by, and construed in accordance with, the laws
applicable in the Province of Québec and the federal Laws of Canada applicable
therein. To the fullest extent permitted by applicable law, each of the parties
hereto hereby irrevocably submit to the exclusive jurisdiction of any New York
State court or federal court sitting in the County of New York in respect of any
claim, suit, action or proceeding arising out of or relating to the provisions
of any Debt Financing Letter and irrevocably agree that all claims in respect of
any such claim, suit, action or proceeding may be heard and determined in any
such court and that service of process therein may be made by certified mail,
postage prepaid, to the respective address set forth above and further agree
that a final judgment in any such suit, action or proceeding shall be conclusive
and many be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. You and we hereby waive, to the fullest extent
permitted by applicable law, any objection that you or any of us may now or
hereafter have to the laying of venue of any such claim, suit, action or
proceeding brought in any such court, and any claim that any such claim, suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. You and we hereby waive, to the fullest extent permitted by
applicable law, any right to trial by jury with respect to any claim, suit,
action or proceeding (whether based upon contract, tort or otherwise) arising
out of or relating to the Debt Financing Letters, any of the Transactions or any
of the other transactions contemplated hereby or thereby. The provisions of this
Section 11 are intended to be effective upon the execution of this Commitment
Letter without any further action by you or any of us, and the introduction of a
true copy of this Commitment Letter into evidence shall be conclusive and final
evidence as to such matters.

12.         Miscellaneous.

(a)          This Commitment Letter may be executed in one or more counterparts,
each of which will be deemed an original, but all of which taken together will
constitute one and the same instrument. Delivery of an executed signature page
of this Commitment Letter by facsimile, PDF or other electronic transmission
will be effective as delivery of a manually executed counterpart hereof.

(b)          You may not assign any of your rights, or be relieved of any of
your obligations, under this Commitment Letter without the prior written consent
of each Commitment Party, which may be given or withheld in its sole discretion
(and any purported assignment without such consent, at our sole option, shall be
null and void). Each of us may at any time and from time to time assign all or
any portion of our respective Commitments hereunder to one or more of our
affiliates or to one or more Lenders,

 

 



whereupon we shall be released from the portion of such Commitments hereunder so
assigned; provided that such assignment shall not relieve us of our obligation
to fund on the Closing Date the portion of such Commitments so assigned to the
extent such assignee fails, upon satisfaction or waiver by us of all conditions
to the making of the initial extensions of credit on the Closing Date in
accordance with the terms of this Commitment Letter, to fund such assigned
Commitments on the Closing Date. Any and all obligations of, and services to be
provided by, each of us hereunder (including the Commitments) may be performed,
and any and all of our rights hereunder may be exercised, by or through any of
our affiliates or branches and we reserve the right to allocate, in whole or in
part, to our affiliates or branches certain fees payable to us in such manner as
we and our affiliates may agree in our and their sole discretion. You further
acknowledge that we may share with any of our affiliates, and such affiliates
may share with us, any information relating to the Transactions, you or the
Acquired Business (and your and their respective affiliates), or any of the
matters contemplated in the Debt Financing Letters.

(c)          This Commitment Letter has been and is made solely for the benefit
of you, each of us and the Indemnified Persons and your, each of our and their
respective successors and assigns, and nothing in this Commitment Letter,
expressed or implied, is intended to confer or does confer on any other person
or entity any rights or remedies under or by reason of this Commitment Letter or
your and each of our agreements contained herein.

(d)          The Debt Financing Letters set forth the entire understanding of
the parties hereto as to the scope of the Commitments and our obligations
hereunder and thereunder. The Debt Financing Letters supersede all prior
understandings and proposals, whether written or oral, between any of us and you
relating to any financing or the transactions contemplated hereby and thereby.

(e)          We hereby notify you and, upon its becoming bound by the provisions
hereof, each other Credit Party, that pursuant to the requirements of the USA
PATRIOT Act, Pub. L. 107-56 (signed into law October 26, 2001) (as amended or
reauthorized from time to time, the “Patriot Act”), each of the Commitment
Parties and each Lender may be required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name,
address, tax identification number and other information regarding the Credit
Parties that will allow such Commitment Party or such Lender to identify the
Credit Parties in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective as to each
Commitment Party and each Lender. You agree that we shall be permitted to share
any or all such information with the Lenders.

13.         Amendment; Waiver. This Commitment Letter may not be modified or
amended except in a writing duly executed by the parties hereto. No waiver by
any party of any breach of, or any provision of, this Commitment Letter shall be
deemed a waiver of any similar or any other breach or provision of this
Commitment Letter at the same or any prior or subsequent time. To be effective,
a waiver must be set forth in writing signed by the waiving party and must
specifically refer to this Commitment Letter and the breach or provision being
waived.

14.         Surviving Provisions. Notwithstanding anything to the contrary in
this Commitment Letter, except as set forth in the immediately succeeding
sentence: (i) Sections 2, 4, and 6 to and including 15 hereof shall survive the
expiration or termination of this Commitment Letter, regardless of whether the
Definitive Debt Documents have been executed and delivered or the Transactions
consummated, and (ii) Sections 4 and 6 to and including 13 hereof shall survive
execution and delivery of the Definitive Debt Documents and the consummation of
the Transactions. Upon execution and delivery of the Definitive Debt Documents,
except as otherwise provided in the immediately preceding sentence, the
provisions of this Commitment Letter shall be superseded in their entirety by
those set forth in the Definitive Debt Documents.

 

 



15.         Acceptance, Expiration and Termination. Please indicate your
acceptance of the terms of the Debt Financing Letters by returning to each of us
executed counterparts of the Debt Financing Letters not later than 5:00 p.m.,
New York City time, on October 30, 2013 (the “Deadline”). The Debt Financing
Letters are conditioned upon your contemporaneous execution and delivery to each
of us, and the contemporaneous receipt by each of us, of executed counterparts
of each Debt Financing Letter on or prior to the Deadline. This Commitment
Letter will expire at such time in the event that you have not returned such
executed counterparts to us by such time. Thereafter, except with respect to any
provision that expressly survives pursuant to Section 14, this Commitment Letter
(but not the Fee Letter) will terminate automatically on the earliest of (i) the
date of termination or abandonment of the Purchase Agreement, (ii) the closing
of the Acquisition, (iii) the acceptance by the Target or any of its affiliates
(or any of their respective equityholders) of an offer for all or any
substantial part of the capital stock or property and assets of the Acquired
Business (or any parent company thereof) other than as part of the Transactions,
and (iv) 5:00 p.m., New York City time, on the date that is the earlier of (A)
the termination date in the Purchase Agreement and (B) December 23, 2013.

[Remainder of page intentionally blank]

 

 



We are pleased to have the opportunity to work with you in connection with this
important financing.

  Very truly yours,           JEFFERIES FINANCE LLC           By: /s/ E.J. Hess
  Name:   E.J. Hess   Title:   Managing Director

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION               By: /s/ Brendan T. McGuire  
Name: Brendan T. McGuire   Title:  Senior Vice President               PNC
CAPITAL MARKETS LLC           By: /s/ Ralph A. Phillips   Name: Ralph A.
Phillips   Title: Managing Director

 

 



Accepted and agreed to as of the date first above written:     Internap Network
Services CorpORATION   By: /s/ Kevin M. Dotts   Name:  Kevin M. Dotts  
Title:  CFO

 



 

 



EXHIBIT A TO COMMITMENT LETTER

SUMMARY OF TERMS OF $350.0 MILLION FACILITIES

Set forth below is a summary of the principal terms of the Term Loan Facility
and Revolving Credit Facility and the documentation related thereto. Capitalized
terms used and not otherwise defined in this Exhibit A have the meanings set
forth elsewhere in this Commitment Letter.

I.           Parties   Borrower Internap Network Services Corporation (the
“Borrower”). Guarantors Each of the Borrower’s existing or subsequently acquired
direct and indirect wholly-owned domestic subsidiaries (other than (a)
immaterial subsidiaries (to be defined in a mutually acceptable manner as to
individual and aggregate revenues or assets excluded), (b) any subsidiary that
is prohibited by applicable law, rule or regulation existing on the Closing Date
or by applicable law, rule or regulation or by any contractual obligation
existing at the time of acquisition thereof after the Closing Date (to the
extent such contractual obligation was not created in contemplation of such
acquisition) for so long as such prohibition exists, in each case from
guaranteeing the Facilities, or (c) any subsidiary to the extent such subsidiary
providing a guarantee which would reasonably be expected to result in an adverse
tax consequence to the Borrower and its subsidiaries (including as a result of
the operation of Section 956 of the IRS Code or any similar law or regulation in
any applicable jurisdiction) as reasonably determined by the Borrower)
(collectively, the “Guarantors;” the Borrower and the Guarantors, collectively,
the “Credit Parties”). Joint Lead Arrangers and Joint Bookrunners Jefferies
Finance LLC (“Jefferies Finance”) and PNC Capital Markets LLC (“PNC Capital
Markets”) and/or one or more of their respective designees approved by the
Borrower (in such capacities, each an “Arranger” and, together, the
“Arrangers”). The Arrangers will perform the duties customarily associated with
such role. Syndication Agent PNC Bank, National Association and/or one or more
of its respective designees approved by the Borrower (in such capacity, the
“Syndication Agent”).  The Syndication Agent will perform the duties customarily
associated with such role. Administrative Agent Jefferies Finance and/or one or
more of its designees approved by the Borrower (in such capacity, the
“Administrative Agent”). The Administrative Agent will

 

Exhibit A-1

 

 

  perform the duties customarily associated with such role. Collateral Agent
Jefferies Finance and/or one or more of its designees approved by the Borrower
(in such capacity, the “Collateral Agent”).  The Collateral Agent will perform
the duties customarily associated with such role. Lenders A syndicate of banks,
financial institutions and other entities (including Jefferies Finance and PNC)
(collectively, the “Lenders”) identified by the Arrangers in consultation with
the Borrower and, with respect to the Revolving Credit Facility only, subject to
the Borrower’s consent (such consent not to be unreasonably withheld, delayed or
conditioned). Closing Date The date, on or before the date on which the
Commitments are terminated in accordance with Section 15 of the Commitment
Letter, on which the Acquisition is consummated and the initial funding of the
Facilities has occurred  (the “Closing Date”). Loan Documents The definitive
documentation governing or evidencing the Facilities (collectively, the “Loan
Documents”). II.          Types and Amounts of Facilities   Term Loan Facility A
senior secured first lien term loan facility in an aggregate principal amount
equal to $300.0 million (the “Term Loan Facility”) (the loans thereunder, the
“Term Loans”).   The full amount of the Term Loan Facility (other than any
Incremental Term Loans) shall be drawn in a single drawing on the Closing
Date.  Amounts borrowed under the Term Loan Facility that are repaid or prepaid
may not be reborrowed. Final Maturity and Amortization of Term Loan Facility The
Term Loan Facility will mature on the date that is 6 years after the Closing
Date and will amortize at an annual rate of 1.0% in equal quarterly installments
of 0.25% of the original principal amount of the Term Loan Facility, with the
balance payable on the sixth anniversary of the Closing Date.  The first
installment shall be due and payable on the last day of the first full fiscal
quarter following the Closing Date. Notwithstanding any of the foregoing, the
Loan Documents shall provide the right for individual Lenders under the Term
Loan Facility to agree to extend the maturity date of the outstanding Term Loans
upon the request of the Borrower and without the consent of any other Lender
pursuant to customary procedures to be

 

Exhibit A-2

 

 

 

agreed (any such loans that have been so extended, the “Extended Term Loans”);
it being understood that each Lender under the applicable tranche or tranches
that are being extended shall have the opportunity to participate in such
extension on the same terms and conditions as each other Lender in such tranche
or tranches; provided, further that it is understood that no existing Lender
will have any obligation to commit to any such extension. The terms of the
Extended Term Loans shall be substantially similar to the Term Loans except for
interest rates, fees, amortization (so long as, prior to the final stated
maturity of the Term Loans, the amortization of such Extended Term Loans does
not exceed equal quarterly installments in an aggregate annual amount equal to
1% of the original principal amount of the Extended Term Loans), final maturity
date, provisions requiring optional and mandatory prepayments to be directed
first to the non-extended Term Loans prior to being applied to Extended Term
Loans and certain other provisions to be agreed, provided that the Extended Term
Loans shall not benefit from Guarantees or Collateral that do not also benefit
the existing Term Loans, and further provided that other terms of the Extended
Term Loans may differ from the Term Loans to the extent such differences do not
apply until after the final stated maturity of the Term Loans.

The Administrative Agent and Borrower shall be permitted to effect such
amendments to the Loan Documents as may be necessary or appropriate to give
effect to the foregoing, including conforming amendments (which may be in the
form of an amendment and restatement), without the consent of each Lender, other
than the Lenders agreeing to extend such Extended Term Loans.

 

Incremental Credit Facilities The Borrower shall have the right to increase the
size of the Term Loan Facility and/or the Revolving Credit Facility (x) with
respect to the Term Loan Facility, “Incremental Term Loan Commitments” and such
new loans, “Incremental Term Loans” and (y) respect to the Revolving Credit
Facility, “Incremental Revolving Commitments” and such new loans, “Incremental
Revolving Credit Loans”; each of the Incremental Term Loans and Incremental
Revolving Credit Commitments may hereinafter be referred to as the “Incremental
Facility”), at any time after the Closing Date from willing Lenders and/or
eligible assignees up to an aggregate total principal amount not to exceed $50.0
million in the aggregate, subject to the following:

 

Exhibit A-3

 

 

 

(i) not more than five increases in the size of the Term Loan Facility and/or
the Revolving Credit Facility shall occur,

(ii) no default or event of default has occurred and is continuing, or would
immediately occur after giving effect to, such Incremental Term Loan
Commitments, Incremental Revolving Commitments and the proposed Incremental Term
Loans and Incremental Revolving Credit Loans, as applicable,

(iii) the Borrower shall have certified to the Administrative Agent that the
full amount of the respective Incremental Term Loans or Incremental Revolving
Credit Loans may be incurred without violating the terms of the Facilities,

(iv) the Incremental Term Loans shall have a maturity no earlier than the Term
Loan Facility and shall have a weighted average life to maturity no shorter than
the Term Loan Facility,

(v) the initial yield (to be defined to include all applicable margin, interest
rate floors, upfront fees, original issue discount or similar yield-related
discounts, deductions or payments, but excluding any customary arrangement or
similar fees in connection therewith that are not paid to all of the Lenders
providing the Incremental Term Loans or the Incremental Revolving Credit Loans,
as applicable) of the Incremental Term Loans or the Incremental Revolving Credit
Loans, as applicable, shall be no greater than 0.50% per annum higher than the
yield applicable to the existing Term Loan Facility or the Revolving Credit
Facility, as applicable (or, if such initial yield on the Incremental Term Loans
or Incremental Revolving Credit Loans, as applicable, exceeds the yield on the
existing Term Loan Facility or the Revolving Credit Facility, as applicable,
then the interest rate margin for the existing Term Loan Facility or the
Revolving Credit Facility, as applicable, shall automatically be increased to
equal such initial yield on the Incremental Term Loans or the Incremental
Revolving Credit Loans, as applicable, less 0.50%),

(vi)   the Borrower shall be in pro forma compliance with (x) each of the
financial maintenance covenants and (y) a ratio equal to 0.25x less than the
Closing Date Leverage Ratio (as defined below), in each case, on the date of
incurrence and for the most recent determination period after giving effect to
such Incremental Term Loan Commitments and the proposed Incremental Term Loans

 

Exhibit A-4

 

 

 

and other customary and appropriate adjustment events, including certain
acquisitions or dispositions after the beginning of the relevant determination
period but prior to or simultaneous with the borrowing of such Incremental Term
Loans (assuming, for purposes of pro forma compliance under preceding clause (x)
with the maximum consolidated total leverage ratio, that maximum consolidated
total leverage ratio permitted at such time was 0.25 to 1.00 below the ratio
actually required to be maintained at such time),

(vii) the representations and warranties shall be true and correct in all
material respects (without duplication of any materiality qualifiers set forth
therein) immediately prior to, and immediately after giving effect to, the
incurrence of such Incremental Term Loans or Incremental Revolving Commitments
or Incremental Revolving Credit Loans (although any representations and
warranties which expressly relate to a given date or period shall be required to
be true and correct in all material respects (without duplication of any
materiality qualifiers set forth therein) as of the respective date or for the
respective period, as the case may be),

(viii) the terms of the Incremental Term Loan Commitments shall be otherwise
reasonably satisfactory in all respects to the Administrative Agent to the
extent that such terms, except to the extent set forth above, are not consistent
with the Term Loan Facility, and

(ix) any Incremental Revolving Commitment will be documented solely as an
increase to the commitments with respect to the Revolving Credit Facility,
without any change in terms except as set forth above.

None of the existing Lenders under the Facilities will be required to provide
any Incremental Term Loan Commitments or Incremental Revolving Commitments, and
any decision whether or not to do so by any such Lender shall be made at the
sole discretion of such Lender.

For purposes of this Commitment Letter, unless the context otherwise requires,
Incremental Term Loans shall constitute “Term Loans” and shall be subject to the
provisions of this Commitment Letter (including mandatory prepayment
requirements) to the same extent as Term Loans.

“Closing Date Leverage Ratio” shall mean the ratio on the Closing Date of (i)
indebtedness of any of the

 

Exhibit A-5

 

 

  Borrower and its subsidiaries on a consolidated basis to (ii) Consolidated
EBITDA (to be defined in a manner consistent with the Documentation Principles)
of the Borrower and its subsidiaries for the most recently ended four-fiscal
quarter period for which financial statements have been delivered. Revolving
Credit Facility A senior secured first lien revolving credit facility (the
“Revolving Credit Facility” and, together with the Term Loan Facility, the
“Facilities”) in an aggregate principal amount equal to $50.0 million, the
“Revolving Credit Loans” and, together with the Term Loans, the
“Loans”).  Amounts repaid under the Revolving Credit Facility may be reborrowed.
Maturity of Revolving Credit
Facility The Revolving Credit Facility shall be available on a revolving basis
during the period commencing on the Closing Date (subject to the limitations set
forth under the caption “Use of Proceeds” set forth below) and ending on the
fifth anniversary of the Closing Date (the “Revolving Credit Termination
Date”).   Letters of Credit

A portion of the Revolving Credit Facility not in excess of an amount to be
mutually agreed shall be available for the issuance of standby letters of credit
(the “Letters of Credit”) by one or more Lenders or affiliates of Lenders to be
selected by the Administrative Agent in consultation with the Borrower (each
such Lender in such capacity, an “Issuing Lender”), which Letters of Credit
shall be risk participated to all Lenders with commitments under the Revolving
Credit Facility, to support obligations of the Borrower and its wholly owned
subsidiaries reasonably satisfactory to the Issuing Lender. The face amount of
any outstanding Letters of Credit will reduce availability under the Revolving
Credit Facility on a dollar-for-dollar basis. No Letter of Credit shall have an
expiration date after the earlier of (i) one year after the date of issuance and
(ii) five business days prior to the Revolving Credit Termination Date; provided
that any Letter of Credit with a one-year tenor may provide for the automatic
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (ii) above).

Drawings under any Letter of Credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of Revolving Credit Loans) on the
immediately succeeding business day. To the extent that the Borrower does not so
reimburse the Issuing Lender, the Lenders under the Revolving Credit Facility
shall be irrevocably and unconditionally obligated to reimburse the Issuing

 

Exhibit A-6

 

 

  Lender on a pro rata basis based on their respective Revolving Credit Facility
commitments. Swing Line Loans A portion of the Revolving Credit Facility not in
excess of an amount to be mutually agreed shall be available on same-day notice
for swing line loans (the “Swing Line Loans”) from a Lender to be selected by
the Administrative Agent in consultation with the Borrower (in such capacity,
the “Swing Line Lender”).  Any such Swing Line Loans will reduce availability
under the Revolving Credit Facility on a dollar-for-dollar basis.  Each Lender
under the Revolving Credit Facility shall acquire, under certain circumstances,
an irrevocable and unconditional pro rata participation in each Swing Line Loan.
Use of Proceeds

The proceeds of the Term Loans borrowed on the Closing Date will be used to
finance, in part, the Acquisition, the Refinancing and to pay fees and expenses
in connection with the foregoing.

 

The proceeds of the Revolving Credit Loans will be used (i) on the Closing Date
to pay upfront fees (or original issue discount) and expenses in connection with
the Facilities (ii) after the Closing Date for the working capital and general
corporate purposes of the Borrower and its subsidiaries (including permitted
acquisitions, capital expenditures and permitted distributions).

 

The proceeds of any Incremental Facility will be used by the Borrower for
general corporate purposes of Borrower and its subsidiaries (including, without
limitation, permitted acquisitions, capital expenditures and permitted
distributions).

 

Letters of Credit will be used to support payment and performance obligations
incurred in the ordinary course of business by the Borrower and its
subsidiaries.

 

III.         Certain Payment Provisions Fees and Interest Rates As set forth on
Annex A-I hereto.

 

Exhibit A-7

 

 

Optional Prepayments and Commitment Reductions Optional prepayments of
borrowings under the Facilities and optional reductions of the unutilized
portion of the commitments under the Facilities will be permitted at any time,
in minimum principal amounts to be agreed upon, without premium or penalty
(subject to (i) reimbursement of the Lenders’ redeployment costs in the case of
a prepayment of Adjusted LIBOR Loans other than on the last day of the relevant
interest period and (ii) payments of an amount provided below under the caption
“Call Protection on Term Loans”).  Voluntary prepayments of the Term Loan
Facility shall be applied to remaining scheduled amortization payments as
directed by the Borrower. Mandatory Prepayments and Commitment Reductions The
following amounts will be applied to prepay the Term Loans or, if all Term Loans
have then been repaid, to prepay Revolving Credit Loans (or, if none, to cash
collateralize Letters of Credit thereunder), without a reduction of the
commitments thereunder:   100% of the net cash proceeds of any incurrence of
indebtedness after the Closing Date (other than indebtedness permitted under the
Loan Documents) by the Borrower or any of its subsidiaries (with additional
exceptions to be agreed upon); and  

100% of the net cash proceeds in excess of a threshold to be mutually and
reasonably agreed of any non-ordinary course sale or other disposition of assets
by the Borrower or any of its subsidiaries (including (i) as a result of
casualty or condemnation and (ii) any sale of the equity interests in any
Guarantor to a non-credit party) (subject to customary exceptions and
reinvestment rights, and such other exceptions consistent with the Documentation
Principles); and

50% of “excess cash flow” (to be defined in a manner consistent with the
Documentation Principles, and in any event, giving dollar-for-dollar credit for
voluntary prepayments to the Term Loan Facility and the Revolving Credit
Facility, to the extent such prepayments of the Revolving Credit Facility are
accompanied by a permanent and concurrent commitment reduction thereunder) for
each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2014), with step-downs to be agreed upon based on compliance with a
consolidated total leverage ratio to be agreed.

 

  All such mandatory prepayments shall be applied without premium or penalty
(except for breakage costs, if any)

 

Exhibit A-8

 

 

  and shall be applied in the following order: first, to the next four scheduled
unpaid installments of principal of the Term Loan Facility in direct order of
maturity and thereafter pro rata to the remaining scheduled installments of
principal of the Term Loan Facility and second, to the Revolving Credit Facility
(including to cash collateralize Letters of Credit) (without a reduction of the
commitments thereunder).   Subject to the reallocation provisions set forth in
the Letters of Credit section above, the Revolving Credit Loans will be prepaid
and the Letters of Credit will be cash collateralized to the extent such
extensions of credit at any time exceed the amount of the commitments in respect
of the Revolving Credit Facility.   Call Protection on Term Loans The Borrower
shall pay a “prepayment premium” in connection with any Repricing Event (as
defined below) with respect to all or any portion of the Term Loans that occurs
on or before the first anniversary of the Closing Date, in an amount not to
exceed 1.0% of the principal amount of the Term Loans subject to such Repricing
Event.  The term “Repricing Event” shall mean (i) any prepayment or repayment of
Term Loans with the proceeds of, or any conversion of Term Loans into, any new
or replacement tranche of term loans bearing interest at an “effective” interest
rate less than the “effective” interest rate applicable to the Term Loans (as
such comparative rates are determined by the Administrative Agent in
consultation with the Borrower), and (ii) any amendment to the Term Loan
Facility that, directly or indirectly, reduces the “effective” interest rate
applicable to the Term Loans (in each case, with original issue discount and
upfront fees, which shall be deemed to constitute like amounts of original issue
discount, being equated to interest margins in a manner consistent with
generally accepted financial practice based on an assumed four-year life to
maturity), including any mandatory assignment in connection therewith with
respect to each Lender that refuses to consent to such amendment, in each case,
other than in connection with the occurrence of a Change of Control (to be
defined). IV.       Collateral and Guarantees   Collateral Subject to the
limitations set forth below in this section and subject to the Certain Funds
Provision, the obligations of each Credit Party in respect of the Facilities and
any interest rate hedging obligations of the Borrower owed to a Lender, the
Administrative Agent, an Arranger or their respective affiliates or to an entity

 

Exhibit A-9

 

 

 

that was a Lender, the Administrative Agent, an Arranger or their respective
affiliates at the time of such transaction (“Permitted Secured Hedging
Obligations”) will be secured by the following: a perfected first priority
security interest (subject to permitted priority liens and other mutually agreed
exceptions consistent with the Documentation Principles) in substantially all of
its tangible and intangible assets, including intellectual property, real
property, licenses, permits, intercompany indebtedness (which shall be evidenced
by a subordinated promissory note) all of the capital stock of each Credit Party
(other than the Borrower) and 65% of the voting stock of each first-tier foreign
subsidiary of a Credit Party (other than immaterial foreign subsidiaries) (the
items described above, but excluding the Excluded Assets (as defined below),
collectively, the “Collateral”), except that the Credit Parties shall not be
obligated to provide a security interest or perfect the Collateral Agent’s
security interests in those assets as to which the Collateral Agent determines
the costs of obtaining a security interest are excessive in relation to the
value of the security afforded thereby.

Notwithstanding anything to the contrary, the Collateral shall exclude the
following: (i) any fee-owned real property with a value of less than an amount
to be agreed and any leasehold interests (other than leasehold interests in
respect of certain “company-controlled” data centers on terms to be agreed);
(ii) motor vehicles and other assets subject to certificates of title, letter of
credit rights (except to the extent perfection can be obtained by filing of
uniform commercial code financing statements) and commercial tort claims with a
value of less than an amount to be agreed; (iii) any lease, license or other
similar agreement or any property subject to a purchase money security interest
or similar arrangement to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or similar agreement or purchase
money arrangement or create a right of termination in favor of any other party
thereto (other than the Borrower or a Guarantor) after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code and other applicable laws
notwithstanding such prohibition; (iv) any intent to use trademark applications;
(v) letter of credit rights and commercial tort claims with a value below an
amount to be agreed and (vi) any governmental licenses or state or local
franchises, charters and authorizations, to the extent security

 

Exhibit A-10

 

 

 

interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby (the foregoing described in clauses (i) through
(vi) are collectively, the “Excluded Assets”).

 

All the above-described pledges, security interests and mortgages shall be
created on terms to be set forth in the Loan Documents; and none of the
Collateral shall be subject to other pledges, security interests or mortgages
(subject to customary exceptions for financings of this kind to be agreed).

 

Guarantees The Guarantors will unconditionally, and jointly and severally,
guarantee the obligations of each Credit Party in respect of the Facilities and,
to the extent requested by the Arrangers the Permitted Secured Hedging
Obligations (the “Guarantees”).  Such Guarantees will be in form consistent with
the Documentation Principles. All Guarantees shall be guarantees of payment and
performance, and not of collection. V.         Other Provisions   Documentation
Principles The Loan Documents (a) shall be consistent with the Commitment Letter
and the Fee Letter, will contain only those conditions to borrowing, mandatory
prepayments, representations, warranties, covenants and events of default
referred to in Section 1 of the Commitment Letter (subject to modification in
accordance with the “market flex” provisions of the Fee Letter) and consistent
with credit agreement terms customary and usual for facilities and transactions
of this type (but in no event shall include any modifications to the conditions
to borrowing), and (b) shall be negotiated in good faith by the Borrower and the
Arrangers giving due regard to (i) the terms set forth in loan documents for a
precedent transaction reasonably acceptable to the Arrangers, (ii) the business
of the Borrower and its subsidiaries, (iii) the operational and strategic
requirements of the Borrower and its subsidiaries in light of their size,
industries, businesses and business practices, and the Projections delivered to
the Arrangers prior to the date of the Commitment Letter, (iv) the general
trends and risks affecting the industry of the Borrower and its subsidiaries,
and (v) the prevailing market conditions at the time of syndication of the
Facilities. This paragraph and the provisions herein are referred to as the
“Documentation Principles”. Representations and Warranties Limited to the
following (to be applicable to the Borrower and its subsidiaries only):
organization, status and powers; due authorization, execution, delivery and

 

Exhibit A-11

 

 

 

enforceability of Loan Documents; no conflicts; financial statements,
projections and other information; no material adverse effect; ownership of
properties; intellectual property; equity interests and subsidiaries; litigation
and compliance with laws (including laws regulating the Borrower’s business and
industry and other regulatory matters) and governmental approvals;
organizational documents; enforceability and non-violation of material
contractual obligations; federal reserve regulations; the Patriot Act; OFAC;
Corruption of Foreign Public Officials Act (Canada); the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada); Canadian Sanctions (as
defined in Annex I to Exhibit B); Investment Company Act of 1940, as amended,
and other laws restricting incurrence of debt; use of proceeds; taxes; accuracy
and completeness of disclosure; solvency; labor matters; employee benefit plans
and ERISA; environmental matters; FCC permits and FCC matters; insurance;
security documents and creation, validity, perfection and priority of security
interests in the Collateral (subject to permitted liens); acquisition documents;
status of the Facilities as senior debt; and anti-terrorism laws, money
laundering activities and dealing with embargoed persons; subject in the case of
each of the foregoing representations and warranties, to customary exceptions,
qualifications and baskets, including for materiality to be agreed consistent
with the Documentation Principles.

 

The representations and warranties will be required to be made in connection
with each extension of credit (including the extension of credit on the Closing
Date, subject to the Certain Funds Provision).

 

Conditions Precedent to all Borrowings (except on the Closing Date): Except with
respect to borrowings and other credit extensions on the Closing Date, each
borrowing and each other extension of credit shall be subject only to the
following conditions precedent: (i) delivery of notice of borrowing or request
for issuance of letter of credit; (ii) accuracy of representations and
warranties in all material respects (provided, that any representation and
warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)); and (iii) the absence of defaults or events
of default at the time of, or immediately after giving effect to the making of,
such extension of credit. Affirmative Covenants Limited to the following (to be
applicable to the Borrower and its subsidiaries): delivery of annual and
quarterly financial statements (and in connection with the

 

Exhibit A-12

 

 

  annual financial statements, an annual audit opinion from a nationally
recognized auditor that is not subject to any qualification as to “going
concern” or scope of the audit), annual budget, MD&A, accountants’ letters,
projections, officers’ certificates and other information requested by the
Administrative Agent;  notices of default under the Facilities, litigation and
other material events; existence; maintenance of business and properties;
maintenance of insurance; payment and performance of obligations and taxes;
employee benefits and ERISA; maintaining books and records; access to properties
and inspections; use of proceeds; compliance with laws (including environmental
laws, FCC and other regulatory matters); environmental reports; additional
collateral and additional guarantors; inspection rights; communications
authorizations; further assurances, information regarding Collateral; including
as to security; regulatory matters; annual lender conference calls; and using
commercially reasonable efforts (including, in all events, applying to maintain
each credit rating and paying all usual and customary fees and expenses to each
of S&P and Moody’s with respect to each credit rating) to maintain public
ratings, in each case, without regard to the level of such ratings; subject, in
the case of each of the foregoing covenants, to customary exceptions,
qualifications and baskets to be agreed consistent with the Documentation
Principles. Negative Covenants Limited to the following (to be applicable to the
Borrower and its subsidiaries): indebtedness (including mandatorily redeemable
equity interests, guarantees and other contingent obligations); liens; sale and
leaseback transactions; investments (including permitted acquisitions, loans,
etc.), loans and advances; asset sales; mergers, acquisitions, consolidations,
liquidations and dissolutions; dividends and other payments in respect of equity
interests and other restricted payments; transactions with affiliates;
prepayments, redemptions and repurchases of other indebtedness; modifications of
organizational documents, acquisition documents, debt instruments and certain
other documents; capital expenditures; limitations on certain restrictions on
subsidiaries; limitations on issuance of disqualified capital stock; limitations
on business activities; fundamental changes; limitations on accounting changes;
changes in fiscal year; use of proceeds; no further negative pledges and
anti-terrorism laws, money-laundering activities and dealing with embargoed
persons.  Additional limitations shall be imposed on non-Credit Parties and on
transactions between Credit Parties and non-Credit Parties in accordance with
the

 

Exhibit A-13

 

 

 

Documentation Principles.

 

The negative covenants will be subject, in the case of each of the foregoing
covenants to customary exceptions, qualifications and “baskets” consistent with
the Documentation Principles, including an available amount basket (the
“Available Amount Basket”) that will consist of, without duplication, (a)
retained excess cash flow, plus (b) the net cash proceeds of equity issuances
and capital contributions (other than disqualified capital stock), plus (c) the
net cash proceeds of sales of investments made with the Available Amount Basket.
The Available Amount Basket may be used for investments and capital
expenditures; provided, that (i) no default or event of default has occurred or
is continuing or shall exist immediate as a result therefrom, (ii) the Borrower
shall be in compliance with a pro forma consolidated total leverage ratio to be
agreed and (iii) delivery of an officer’s certificate to the Administrative
Agent certifying as to compliance the foregoing.

 

Financial Covenants

Limited to a maximum consolidated total leverage ratio and minimum interest
coverage ratio, in each case (i) with the definitions and applicable levels and
ratios to be agreed consistent with the Documentation Principles, (ii) with
accounting terms to be interpreted, and all accounting determinations and
computations to be made, in accordance with generally accepted accounting
principles in the United States, and (iii) which shall be tested on the last day
of each fiscal quarter and set at levels to reflect a 25% non-cumulative cushion
from consolidated EBITDA in a financial model to be provided to the Arrangers
and reasonably satisfactory to the Arrangers.

 

The foregoing financial covenants will be tested with respect to Borrower and
its subsidiaries on a consolidated basis, with the first covenant test to
commence with the first full fiscal quarter ending after the Closing Date.

 

Events of Default Limited to the following (to be applicable to the Borrower and
its subsidiaries): nonpayment of principal when due; nonpayment of interest,
fees or other amounts after a three business days grace period; inaccuracy of
representations and warranties in any material respect; violation of covenants;
cross-default and cross-acceleration under material agreements and material
indebtedness; bankruptcy and insolvency events; material judgments; material
ERISA events; actual or asserted invalidity or impairment of guarantees,
security documents or any other Loan Documents (including the

 

 

Exhibit A-14

 

 

  failure of any lien on any material portion of the Collateral to remain
perfected with the priority required under the Loan Documents); and a “Change of
Control” (to be defined); subject to customary threshold, notice and grace
period provisions, and other exceptions to be mutually and reasonably agreed
consistent with the Documentation Principles. Equity Cure Rights In the event
that the Borrower fails to satisfy the financial covenants, the Loan Documents
will contain certain equity cure rights pursuant to which, subject to the terms
and conditions thereof to be agreed consistent with the Documentation
Principles, the proceeds of common equity or “preferred equity (other than
disqualified stock (to be defined)) contributions directly or indirectly to the
Borrower (“Equity Cure Contributions”) shall be treated on a dollar-for-dollar
basis as EBITDA of the Borrower solely for purposes of retroactively curing the
default(s) under such financial covenants; provided that (i) in each four fiscal
quarter period, there shall be a period of at least two consecutive fiscal
quarters in respect of which no Equity Cure Contributions are made, (ii) no more
than four Equity Cure Contributions may be made during the term of the
Facilities, (iii) the amount of any Equity Cure Contributions in any fiscal
quarter shall be no greater than the amount required to cause the Borrower to be
in compliance with the financial covenants as at the end of such fiscal quarter,
(iv) any reduction in indebtedness with the proceeds of any Equity Cure
Contribution shall be ignored for purposes of determining compliance with
financial covenants and (v) all Equity Cure Contributions shall be disregarded
for all purposes other than retroactively curing defaults under the financial
covenants, including being disregarded for purposes of determining any baskets
with respect to the covenants contained in the Loan Documents.   Voting
Amendments and waivers with respect to the Loan Documents will require the
approval of Lenders (that are not defaulting Lenders) holding not less than a
majority of the aggregate principal amount of the Loans including participations
in Swing Line Loans and Letters of Credit and unused commitments under the
Facilities (the “Required Lenders”) (with certain amendments and waivers also
requiring class votes), except that (i) the consent of each Lender directly
affected thereby shall be required with respect to (a) reductions in the amount
or extensions of the final maturity of any Loan, (b) reductions in the rate of
interest (other than a waiver of default interest) or any fee or other amount
payable or extensions of any due date thereof, (c) increases in the

 

Exhibit A-15

 

 

  amount or extensions of the expiration date of any Lender’s commitment or
(d) modifications to the assignment provisions of the Loan Documents that
further restrict assignments thereunder and (ii) the consent of 100% of the
Lenders shall be required with respect to (a) reductions of any of the voting
percentages or pro rata provisions, (b) releases of all or substantially all of
the value of the guarantees of the Guarantors or of all or substantially all of
the Collateral (other than in connection with permitted asset sales or other
disposition) or (c) assignments by any Credit Party of its rights or obligations
under the Facilities. Assignments and Participations

The Lenders shall be permitted to assign and sell participations in their loans
and commitments, subject, in the case of assignments (other than assignments to
another Lender, an affiliate of a Lender or an “approved fund” (to be defined in
the Loan Documents)), to the consent of (x) the Administrative Agent, (y) with
respect to the Revolving Credit Facility only, the Issuing Lender and Swing Line
Lender and (z) so long as no default or event of default has occurred and is
then continuing, the Borrower (which consent shall not be unreasonably withheld,
delayed or conditioned; provided that the Borrower shall be deemed to have
consented to such assignment if the Borrower has not otherwise rejected in
writing such assignment within ten (10) business days of the date on which such
assignment is requested; provided further that, neither the Term Loan Facility
nor the Revolving Credit Facility shall be participated or assigned to any
natural person. In the case of partial assignments (other than to another
Lender, an affiliate of a Lender or an approved fund), the minimum assignment
amount shall be $1.0 million with respect to Term Loans and $2.5 million with
respect to the Revolving Credit Facility. Assignments will be made by novation
and will not be required to be pro rata among the Facilities. The Administrative
Agent shall receive an administrative fee of $3,500 in connection with each
assignment unless otherwise agreed by the Administrative Agent.

Participants shall have the same benefits as the Lenders with respect to yield
protection and increased cost provisions, and will be subject to customary
limitations on voting rights (as mutually agreed)

Pledges of Loans in accordance with applicable law shall be permitted without
restriction. Promissory notes shall be issued under the Facilities only upon
request.

The Loan Documents shall contain customary provisions

 

Exhibit A-16

 

 

  (as reasonably determined by the Administrative Agent) for replacing
non-consenting Lenders in connection with amendments and waivers requiring the
consent of all Lenders or of all Lenders directly affected thereby so long as
Lenders holding at least a majority of the aggregate principal amount of the
Loans including participations in Letters of Credit and Swing Line Loans and
unused commitments under the Facilities shall have consented thereto.  

In addition, the Loan Documents shall provide that the Term Loans may be
purchased by the Borrower on a non-pro rata basis through Dutch auctions open to
all Lenders on a pro rata basis in accordance with customary procedures to be
agreed; provided that (i) any such Term Loans acquired by the Borrower shall be
retired and cancelled immediately upon acquisition thereof, (ii) the Borrower
must provide a customary representation and warranty to the effect that it is
not in possession of any non-public information with respect to the business of
the Borrower or any of its subsidiaries at the time of such purchase that has
not been disclosed generally to private side lenders that could reasonably be
expected to have a material effect upon, or otherwise be material to, a Lender’s
decision to assign the Term Loans, (iii) the Term Loans may not be purchased
with the proceeds of loans under the Revolving Credit Facility, (iv) no default
or event of default shall exist or result therefrom, (v) the Borrower shall have
liquidity not less than an amount to be agreed, and (vi) any such Term Loans
acquired by the Borrower shall not be deemed a repayment of the Term Loans for
purposes of calculating excess cash flow or otherwise deemed to increase EBITDA

 

Defaulting Lenders

The Loan Documents shall contain customary provisions relating to “defaulting”
Lenders consistent with the Documentation Principles, including provisions
relating to providing cash collateral to support Swing Line Loans or Letters of
Credit, the suspension of voting rights and of rights to receive certain fees,
and termination or assignment of commitments or Loans of such Lenders.

 

Cost and Yield Protection Each holder of Loans and each Issuing Lender will
receive cost and interest rate protection customary for facilities and
transactions of this type, including compensation in respect of prepayments,
taxes (including gross-up provisions for withholding taxes imposed by any
governmental authority and income taxes associated with all gross-up payments),
changes in liquidity or

 

Exhibit A-17

 

 

  capital requirements, guidelines or policies or their interpretation or
application after the Closing Date (including, for the avoidance of doubt (and
regardless of the date adopted or enacted), with respect to (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the rules and regulations
with respect thereto and (y) all requests, rules, guidelines and directions
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any similar or successor agency, or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III)),
illegality, change in circumstances, reserves and other provisions reasonably
deemed necessary by the Administrative Agent to provide customary protection for
U.S. and non-U.S. financial institutions and other lenders, subject to, in the
case of each of the foregoing, the right to replace lenders claiming such cost
and interest rate protection, customary notice and tolling provisions,
mitigation requirements, certification requirements and other exceptions to be
mutually and reasonably agreed upon. Expenses The Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses of the Administrative Agent,
the Collateral Agent and Arrangers associated with the syndication of the
Facilities and the preparation, negotiation, execution, delivery, filing and
administration of the Loan Documents and any amendment or waiver with respect
thereto (including the reasonable and documented fees, disbursements and other
charges of external counsel and consultants) and (ii) all reasonable and
documented out-of-pocket expenses of the Administrative Agent, the Collateral
Agent, the Arrangers, any other agent appointed in respect of the Facilities and
the Lenders (including disbursements and other charges of consultants related
thereto) in connection with the enforcement of, or protection and preservation
of rights under, the Loan Documents (but limited, in the case of legal fees and
expenses, to one firm for the Arrangers, Administrative Agent and the Collateral
Agent and one firm for the Lenders taken as a whole (and, if reasonably
necessary, of one local counsel in any relevant jurisdiction and one special
regulatory counsel in respect of any relevant regulations, in each case, for all
such persons and, solely in the case of any conflict of interest, one additional
local counsel to all affected persons taken as a whole)). Indemnification The
Loan Documents will contain customary indemnities consistent with the
Documentation Principles for (i) the

 

Exhibit A-18

 

 

  Arrangers, the Collateral Agent the Administrative Agent and the Lenders, (ii)
each affiliate of any of the foregoing persons and (iii) each of the respective
officers, directors, partners, trustees, employees, affiliates, shareholders,
advisors, agents, attorneys-in-fact and controlling persons of each of the
foregoing persons referred to in clauses (i) and (ii) above (other than as a
result of such person’s (or any of such person’s subsidiaries’, officers’,
directors’, employees’ or controlling persons’) gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final
ruling.    Governing Law and Forum The Loan Documents will be governed by New
York law and will provide for the Credit Parties to submit to the exclusive
jurisdiction and venue of the Federal and state courts of the State of New York.
Counsel to Jefferies Finance, as an Arranger, the Collateral Agent and the
Administrative Agent Jones Day, with McCarthy Tétrault LLP (Canada) acting as
local counsel.

  

 





* * *

 

Exhibit A-19

 



ANNEX A-I TO EXHIBIT A
TO COMMITMENT LETTER

Interest and Certain Fees

Interest Rate Options The Borrower may elect that the Loans comprising each
borrowing bear interest at a rate per annum equal to:   (i)          the Base
Rate plus the Applicable Margin; or  

(ii)         Adjusted LIBOR plus the Applicable Margin;

provided that all Swing Line Loans will be Base Rate Loans.

 

  The Borrower may elect interest periods of 1, 2, 3 or 6 months for Adjusted
LIBOR Loans (as defined below).   As used herein:  

“Applicable Margin” means:

 

(A) with respect to Revolving Credit Loans, (i) 3.00%, in the case of Base Rate
Loans and (ii) 4.00%, in the case of Adjusted LIBOR Loans; and

 

(B) with respect to Term Loans, (i) 3.25%, in the case of Base Rate Loans and
(ii) 4.25%, in the case of Adjusted LIBOR Loans.

 

 

“Base Rate” means the highest of (i) the “U.S. Prime Lending Rate” as published
in The Wall Street Journal (the “Prime Rate”), (ii) the federal funds effective
rate from time to time, plus 0.50%, (iii) Adjusted LIBOR for a one-month
interest period plus 1.00% and (iv) 2.00%.

 

“Adjusted LIBOR” means the higher of (i) the rate per annum (adjusted for
statutory reserve requirements for Eurocurrency liabilities) at which Eurodollar
deposits are offered in the interbank Eurodollar market for the applicable
interest period, as quoted on Reuters Screen LIBOR01 Page (or any successor page
or service) and (ii) in respect of the Term Loans only, 1.00%.

 

Interest Payment Dates With respect to Loans bearing interest based upon
Adjusted LIBOR (“Adjusted LIBOR Loans”), on the last day of each relevant
interest period and, in the case of any interest period longer than three
months, on each successive date three months after the first day of such
interest period and on the applicable maturity date.

 

Annex A-I-1

 

 

Unutilized Commitment Fee The Borrower shall pay a commitment fee calculated at
the rate of 0.50% per annum, on the average daily unused portion of the
Revolving Credit Facility, payable quarterly in arrears. For purposes of the
commitment fee calculations only, Swing Line Loans shall not be deemed to be a
utilization of the Revolving Credit Facility. Letter of Credit Fees The Borrower
shall pay a commission on all outstanding Letters of Credit at a per annum rate
equal to the Applicable Margin then in effect with respect to Revolving Credit
Loans made or maintained as Adjusted LIBOR Loans on the face amount of each such
Letter of Credit.  Such commission shall be shared ratably among the Lenders
participating in the Revolving Credit Facility and shall be payable quarterly in
arrears.   In addition to letter of credit commissions, a fronting fee
calculated at a rate per annum to be agreed upon by the Borrower and the Issuing
Lender on the face amount of each Letter of Credit shall be payable quarterly in
arrears to the Issuing Lender for its own account.  In addition, customary (as
determined by the Issuing Lender) administrative, issuance, amendment, payment
and negotiation charges shall be payable to the Issuing Lender for its own
account. Default Rate Upon the occurrence and during the continuance of a
payment or bankruptcy event of default, all overdue principal, interest, fees
and other amounts outstanding under the Facilities shall bear interest at 2.00%
above the rate applicable to Base Rate Loans and shall be payable on demand.
Rate and Fee Basis All per annum rates shall be calculated on the basis of a
year of 360 days (or 365/366 days, in the case of Base Rate Loans, the interest
rate payable on which is then based on the Prime Rate) for the actual number of
days elapsed (including the first day but excluding the last day).

* * *

Annex A-I-2

 



EXHIBIT B TO COMMITMENT LETTER

CLOSING CONDITIONS

Capitalized terms used but not defined in this Exhibit B have the meanings
assigned to them elsewhere in this Commitment Letter. The closing of the
Facilities and the making of the initial loans and other extensions of credit
under the Facilities are conditioned upon satisfaction of the conditions
precedent contained in Section 3 of this Commitment Letter and those identified
below.

1.          Concurrent Financings. The Definitive Debt Documents shall be
prepared by our counsel, shall be consistent with the Documentation Principles
and the Debt Financing Letters shall have been executed and delivered by the
Borrower and the Guarantors to the Administrative Agent; provided that this
condition is subject to the Certain Funds Provision. The Collateral Agent, for
the benefit of the Lenders under the Facilities and the other secured parties
thereunder, shall have been granted perfected first priority security interests
in all assets of the Credit Parties to the extent described in Exhibit A to this
Commitment Letter under the caption “Collateral” in form and substance
satisfactory to the Collateral Agent; provided that this condition is subject to
the Certain Funds Provision. The Debt Financing Letters shall be in full force
and effect.

2.          Transactions. The Transactions shall have been consummated or will
be consummated concurrently with or immediately following the borrowing of the
Term Loans, and the receipt by the Acquiror of the proceeds of the foregoing,
and the Target shall have become, or will contemporaneously on the Closing Date
become, a wholly-owned subsidiary of the Borrower. The executed Purchase
Agreement, to be dated as of the date hereof (as amended in accordance with the
terms of this Commitment Letter and together with the annexes, schedules,
exhibits and attachments thereto and the transition plan executed in connection
therewith, the “Purchase Agreement”), among you, the Acquired Business and the
Seller shall be in form and substance reasonably acceptable to Jefferies
Finance, acting in consultation with PNC Capital Markets (and Jefferies Finance
and PNC Capital Markets each acknowledges as to itself that the Purchase
Agreement provided to it as of the date hereof is acceptable to it), and the
Purchase Agreement shall not have been amended, modified or waived in any manner
materially adverse to the Lenders or the Arrangers in their respective
capacities as such without the consent of Jefferies Finance, acting in
consultation with PNC Capital Markets (it being understood and agreed that (1)
any decrease in the per share consideration paid in an amount less than 10%
shall be deemed to be adverse to the interest of the Lenders and the Arrangers
unless such decrease is utilized to reduce the Term Loan Facility, (2) any
decrease in the per share consideration paid in an amount equal to or greater
than 10% shall be deemed to be adverse to the interest of the Lenders and the
Arrangers (3) any change to the definition of “Material Adverse Effect” or
similar definition shall be deemed to be adverse to the interests of the Lenders
and the Arrangers, and (4) any modifications to any of the provisions relating
to the Administrative Agent’s, the Collateral Agent’s, the Arrangers’ or any
Lender’s liability, jurisdiction or status as a third party beneficiary under
the Purchase Agreement shall be deemed to be adverse to the interests of the
Lenders and the Arrangers).

3.          Refinancing of Existing Debt. Concurrently with the consummation of
the Acquisition, the Refinancing shall have been consummated, all commitments
relating thereto shall have been terminated, and all liens or security interests
related thereto shall have been (or concurrently with the initial funding of the
Facilities will be) terminated or released. Immediately after giving effect to
the Transactions, the Company shall have outstanding no indebtedness or
preferred stock (or direct or indirect guarantee or other credit support in
respect thereof) other than (i) the indebtedness in respect of the Debt
Financing, (ii) such other indebtedness as may be reasonably agreed by us, (iii)
capital lease obligations of the Borrower or the Target in existence on the date
hereof and reflected in Borrower’s or the Target’s consolidated balance sheets
for the fiscal quarter ended September 30, 2013 and (iv) additional capital

Exhibit B-1

 



lease obligations of the Borrower incurred after the date hereof in the ordinary
course of business in an aggregate amount not to exceed $5.0 million.

4.          Financial Information. We shall have received (A) audited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Acquiror and the Acquired Business for the last
three full fiscal years ended at least 90 days prior to the Closing Date, (B)
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Acquiror and the Acquired Business
for each subsequent interim quarterly period ended at least 45 days prior to the
Closing Date (and the corresponding period for the prior fiscal year), (C) a pro
forma consolidated balance sheet and related pro forma consolidated statement of
income (but not a pro forma statement of cash flows) of the Borrower and its
subsidiaries (after giving effect to the Acquisition and the other Transactions)
as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 90 days prior to
the Closing Date (if such period is a fiscal year) or at least 45 days prior to
the Closing Date (if such period is a fiscal quarter), prepared after giving
effect to the Acquisition and other Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of the statement of income) and (D) projections
(including the assumptions on which such projections are based) for the Company
for fiscal years 2013 through and including 2018, including projections on a
quarterly basis for the first eight fiscal quarters occurring after the Closing
Date.

5.          Marketing Period. The Arrangers shall have been afforded a period
(the “Marketing Period”) of at least 10 consecutive business days prior to the
Closing Date (ending on the business day no later than the business day
immediately prior to the Closing Date) following receipt of the Confidential
Information Memorandum; provided, that (x) such 10 consecutive business day
period shall not include any days commencing on and including November 25, 2013
to and including November 29, 2013 and (y) the Marketing Period shall end on or
before December 20, 2013.

6.          Payments. All costs, fees, expenses (including reasonable and
documented legal fees and out-of-pocket expenses and recording taxes and fees)
and other compensation and amounts contemplated by the Debt Financing Letters or
otherwise payable to us, the Lenders or any of our or their respective
affiliates pursuant to the Commitment Letter that are due and payable on the
Closing Date, shall have been (or concurrently with the initial funding of the
Facilities will be) paid to the extent due and payable in accordance with the
terms, respectively, thereof.

7.          Customary Closing Documents. Delivery of the following customary
documents required to be delivered under the Definitive Debt Documents,
consistent with the Documentation Principles: customary lien, litigation and tax
searches, customary legal opinions, corporate records and documents from public
officials and officers’ certificates, payoff letters and lien releases shall
have been delivered. In addition, you shall have delivered (a) at least five
business days prior to the Closing Date, all documentation and other information
required by U.S. regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the Patriot Act as
has been reasonably been requested in writing at least ten days prior to the
Closing Date by such Lenders, (b) a certificate from the chief financial officer
of the Borrower in a customary form reasonably satisfactory to Jefferies Finance
certifying that the Borrower and its subsidiaries on a consolidated basis
immediately after giving effect to the Transactions are solvent and (c) a
customary borrowing notice.

8.          Accuracy of Representations and Warranties. Subject to the Certain
Funds Provision, the representations and warranties in the Loan Documents shall
be true and correct in all material respects (provided, that any representation
and warranty that is qualified as to “materiality,” “material adverse effect” or
similar language shall be true and correct in all respects (after giving effect
to any such qualification therein)).

Exhibit B-2

 



9.          OFAC and Sanctions Representation. The Arrangers shall be satisfied
that each of the representations in Annex I to this Exhibit B is true and
correct in all respects.



Exhibit B-3

